Citation Nr: 0626600	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rhinitis.

4.  Entitlement to service connection for nasal polyps.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for an eye disability, a sinusitis disability, and 
a rhinitis disability, are being remanded and are addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A nasal polyp disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

2.  An asthma disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.




CONCLUSIONS OF LAW

1.  A nasal polyp disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  An asthma disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a November 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence, as well as informed him that he could submit 		   
additional evidence pertaining to the claims.  The Board 
observes that the aforementioned letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Nasal Polyps

The veteran asserts that service connection is warranted for 
nasal polyps.  In terms of a current disability, the record 
demonstrates that the veteran has sought treatment 
(including multiple removals) for nasal polyps.  In terms of 
an in-service injury or disease, the veteran's service 
medical records are silent for complaints of, or treatment 
for, nasal polyps.  The first documented diagnosis of nasal 
polyps was in 1986, more than 20 years after his separation 
from service. 

Moreover, no competent clinical evidence of record 
establishes that the veteran's nasal polyp disability is 
etiologically related to any incident of service.  Indeed, on 
VA examination in May 2004, the examiner did not find that 
the veteran's polyps were related to any incident of the 
veteran's service, including exposure to jet fuel fumes or 
his in-service tonsillitis. Therefore, in the absence of any 
medical evidence that the veteran's nasal polyp disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of a nasal 
polyp disability in 1986, years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In conclusion, although the veteran asserts that his nasal 
polyp disability is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's nasal polyp disability is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a nasal polyp disability. 

2.  Asthma 

The veteran asserts that service connection is warranted for 
asthma.  In this regard, the record reflects that the veteran 
has been diagnosed with a history of mild intermittent asthma 
with upper respiratory infections.  However, his 
contemporaneous service medical records are silent for 
complaints of, or treatment for, asthma.  

The first documented clinical finding consistent with asthma, 
to include as due to his upper respiratory infections, was in 
October 2002, years after the veteran's separation from 
service.  In this private medical record from the Oklahoma 
Allergy and Asthma Clinic, it is noted that in or around 
October 1967 (while in service) the veteran developed, among 
other things, chest tightness and shortness of breath.  This 
was clearly a history provided by the veteran, and as such is 
of little probative value.  In any event, the examiner did 
not suggest that this marked the onset of asthma or that the 
veteran's asthma was otherwise related to service.   

Moreover, no other competent clinical evidence of record 
establishes that the veteran's current asthma disability is 
etiologically related to any incident of service.  Therefore, 
in the absence of any medical evidence that the veteran's 
current asthma disability is etiologically related to service 
and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of an asthma disability in 2002, years after 
his discharge from service, to be too remote from service to 
be reasonably related to service.  

In conclusion, although the veteran asserts that his asthma 
disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
asthma disability is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for asthma.


ORDER

Entitlement to service connection for a nasal polyp 
disability is denied.

Entitlement to service connection for asthma is denied.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for an eye disability, sinusitis, and 
rhinitis, a review of the claims file reveals that, in light 
of the Kent decision, the November 2002 AOJ VCAA notification 
letter sent to the veteran is insufficient.  Although the 
letter informed the veteran that new and material evidence 
could be submitted to reopen his claims and indicated what 
type of evidence would qualify as "new" evidence, he was 
not specifically informed of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the Board finds that the claims 
to reopen must be remanded for compliance with the VCAA and 
recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen a previously denied claim 
for service connection, as outlined by the 
Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of record.

2.  Thereafter, if any new evidence is 
received, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


